Case: 2:19-cv-00025-CDP Doc.#: 11 Filed: 06/18/19 Page: 1 of 2 PagelD #: 40

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

NORTHERN DIVISION
JANE DOE, by her next friend Anthony E. )
Rothert, )
)
Plaintiff, )
)
Vv. ) Case No. 2:19-cv-00025-CDP

) Currently a Sealed Matter
MICHELLE CHAPMAN, in her official )
Capacity as Circuit Clerk for Randolph County, )
)
Defendant. )

Temporary Restraining Order

Plaintiff seeks limited temporary relief, has met the requirements of Fed. R. Civ.
P. 65(b) for the issuance of a temporary restraining order without notice, and having
considered each of the four Dataphase factors, the Court finds that they weigh strongly in
her favor. Plaintiff faces a real, substantial threat of irreparable harm in the absence of the
temporary relief she secks, including the loss of the anonymity she is constitutionally
entitled to and the withdrawal of the financial and emotional support of her parents.
WHEREFORE, IT IS HEREBY ORDERED that:

A. Defendant Michelle Chapman, in her official capacity as Circuit Clerk for
Randolph County, Missouri, along with her agents, employees, and anyone acting
in concert therewith, shall not reveal Plaintiff's name or identifying information or

characteristics to anyone other than this Court;

 
Case: 2:19-cv-00025-CDP Doc. #: 11 Filed: 06/18/19 Page: 2 of 2 PagelD #: 41

B. Defendant Michelle Chapman, in her official capacity as Circuit Clerk for
Randolph County, Missouri, along with her agents, employees, and anyone acting
in concert therewith, shall not provide the portion of any record that contains
Plaintiff's name or any of her identifying information to anyone other than this
Court, including if requested via a public-records request;

C. Defendant Michelle Chapman, in her official capacity as Circuit Clerk for
Randolph County, Missouri, shall, upon service of this Order, (1) share the
contents of this Order to all agents, employees, or other persons acting in concert
with her who may be privy to any information about Plaintiff; and (2) command
such persons to comply with this Order;

D. This Order becomes effective upon Plaintiff's posting of a $100 security bond
with the Clerk of Court and remains in effect until 14 days following the date and

time given below, unless it is dissolved or extended by further order of this Court.

 

 

Cath Y fon Jane [$ w4 Sy BO p.m.

Catherine D. Perry oC Date and Hour
United States District Judge

 
